- Provided by MZ Technologies Table of Contents Exhibit 99.5 LETTER TO CLIENTS U.S.$500,000,000 4.625% Senior Notes Due 2020 which have been registered under the Securities Act of 1933, as amended for any and all outstanding unregistered 4.625% Senior Notes Due 2020 of Coca-Cola FEMSA, S.A.B. de C.V. pursuant to the prospectus dated , 2010 To Our Clients: We are enclosing herewith the prospectus dated , 2010 of Coca-Cola FEMSA, S.A.B. de C.V. a corporation (sociedad anónima bursátil de capital variable) organized under the laws of the United Mexican States (the “Company”), which, together with the accompanying Letter of Transmittal and the instructions thereto (the “Letter of Transmittal”), constitutes the Company’s offer to exchange (the “Exchange
